 
Exhibit 10.3


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) was made and
entered into as of the 6th day of December, 2011, between HEMISPHERX BIOPHARMA,
INC., a Delaware corporation (the “Company”), and Charles T. Bernhardt (the
“Employee” or “Mr. Bernhardt”) and amends and restates in its entirety the
Employment Agreement between the parties dated December 3, 2010.


WHEREAS, the Company desires to continue its employment of Charles T. Bernhardt
as its Chief Financial Officer;


WHEREAS, the Employee and the Company wish to state the terms and conditions of
the Agreement herein;


NOW, THEREFORE, the Company and the Employee hereby agree as follows:


1.   Duties of Employee. The Employee shall, during the Employment Period (as
defined below), be designated as Chief Financial Officer of the Company.  In the
Employee's capacity as such, he shall perform such duties and functions for the
Company as are customarily performed in corporations of a similar size in the
medical research field.


2.   Term.  This Agreement shall commence on 15th day of November 2011 and shall
terminate on December 31, 2012 (the "Initial Termination Date") unless sooner
terminated in accordance with Section 5 hereof or unless renewed as hereinafter
provided (such period of employment together with any extension thereto
hereinafter being called the "Employment Period”).  This Agreement shall be
automatically renewed for successive one (1) year periods after the initial
Termination Date unless written notice of refusal to renew is given by one party
to the other at least 120 days prior to the Initial Termination Date or the
expiration date of any renewal period.  In the event of a change in control as
defined in the Company’s 10-K filing of March 29, 2011, the term of this
agreement shall automatically be extended for three additional years.


3.   Compensation.


(a)    As compensation for the services to be performed hereunder, the Company
shall pay to the Employee a salary (the "Salary"), as hereinafter provided,
payable at such times as salaries of other senior executives of the company are
paid but no less frequently than monthly.  The Salary shall be at a rate of two
hundred Twenty Five Thousand dollars ($225,000) per year (the "Base Salary"),
which shall be subject to cost-of-living adjustments, as provided in the
succeeding subsection (b).


(b)    The Salary shall consist of the Base Salary, increased as provided in
this subsection.   On January 1, 2012, and on January 1 of each succeeding
calendar year during the Employment Period, the Base Rate shall be increased by
a percentage equal to the greater of the percentage average increase in the
Bureau of Labor Statistics "Consumer Price Index -- U.S. City Average -- All
Items" from the December 31st of the preceding year to January 1st of the
preceding year or a universal, non-discriminatory Cost Of Living salary
adjustment as approved by the Compensation Committee.


(c)    For each calendar year (or part thereof) during which the Agreement is in
effect, the Employee shall be eligible to be paid the following bonuses:
 
 
1

--------------------------------------------------------------------------------

 


(i)         a performance bonus in an amount up to twenty-five percent (25%) of
his current Base Salary as then in effect, in the sole discretion of the
Compensation Committee of the Board of Directors based on the Employee's
performance and/or the Company's operating results for such year; and


The performance bonus shall be eligible to be paid in cash within 90 days of the
close of the calendar year.


(d)    The Employee is hereby granted non-qualified stock options as additional
compensation for the services to be performed hereunder as follows: the Company
shall issue to the Employee, non-qualified annual options valid for a ten year
period to purchase 100,000 shares of the Company common stock with an exercise
price equal to 110% of the closing price of the Company stock on the NYSE/ Amex
on the trading date immediately preceding the date this Agreement was agreed to
by the Company and the Employee. All options issued pursuant to this subsection
shall vest on the first anniversary of the date of award. All options issued
pursuant to this subsection not vested at the time of termination of employment
with the Company shall immediately become void.


(e)    Notwithstanding any provision of this Agreement to the contrary, if the
Employee is considered a “specified employee” as defined in the Internal Revenue
Code section 409A regulations upon his “separation from service” (as defined in
the section 409A regulations), the provisions of this section shall govern all
distributions of deferred compensation hereunder that are subject to Internal
Revenue Code section 409A.  Benefit distributions that are made due to a
“separation from service” occurring while the Employee is a “specified employee”
shall not be made during the first six (6) months following “separation from
service”.  Rather, any distribution which would otherwise be paid to the
Employee during such period shall be accumulated and paid to the Employee in a
lump sum on the first day of the seventh month following the “separation from
service”.  All subsequent distributions shall be paid in the manner specified. 


(f)    All compensation paid to the Employee pursuant to this Agreement,
including, without limitation, base salary, bonuses, stock options, and fringe
benefits, shall be subject to recoupment from the Employee by the Company
pursuant to the Company’s Executive Compensation Recoupment Policies adopted
December 1, 2011 (the “Recoupment Policies”), as may be amended by the Company’s
Board of Directors from time to time. The Employee acknowledges receipt of a
copy of the Recoupment Policies and agrees that he is bound by the terms of such
Policies, as they may be amended by the Board of Directors from time to time.


4.   Fringe Benefits.


(a)           During the Employment Period, the Employee shall be entitled to
receive such fringe benefits as shall be applicable from time to time to the
Company's executives generally, including but not limited to such 401(k),
vacation, group life and health insurance, and disability benefit plans as may
be maintained by the Company from time to time. Employee shall be entitled to
four weeks paid vacation.  Health Insurance for Employee and eligible dependents
shall be provided by the Company.


(b)           The Employee acknowledges that the Company may become subject to
the health care non-discrimination rules of Internal Revenue Code Section 105(h)
as made applicable by Section 10101(d) of the Patient Protection and Affordable
Care Act. If the Company determines that it is or will be subject to such
non-discrimination rules and that the health care insurance benefit provided by
this section would cause a violation of such rules, the parties shall execute an
amendment to this Agreement modifying the health care insurance benefit in such
a manner that the benefit does not cause a violation of such non-discrimination
rules.
 
 
2

--------------------------------------------------------------------------------

 


5.   Termination.


(a)    The Company may discharge the Employee for cause at any time as provided
herein, for purposes hereof, “cause” shall mean the willful engaging by Employee
in illegal conduct or gross misconduct or gross violation of the Company’s Code
of Ethics And Business Conduct for Officers which is demonstrably and materially
injurious to the Company. For purposes of this Agreement, no act, or failure to
act, on Employee's part shall be deemed "willful" unless done intentionally by
Employee  and not in good faith and without reasonable belief that Employee's
action or omission was in the best interest of the Company.  Notwithstanding the
foregoing, Employee shall not be deemed to have been terminated for Cause unless
and until the Company delivers to Employee a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the directors of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to Employee and an opportunity for Employee, together with
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, Employee was guilty of conduct set forth above and specifying the
particulars thereof in detail.


(b)    The employment of the Employee shall terminate upon the death or
disability of the Employee.  For purposes of this subsection (b), “disability”
shall mean the inability of the Employee effectively to carry out substantially
all of his duties hereunder by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
for a continuous period of not less than twelve (12) months.


(c)    The Employee shall have the right to terminate this Agreement upon not
less than thirty (30) days, prior written notice of termination.


6.   Effect of Termination.


(a)    In the event that the Employees employment is terminated for "cause"
pursuant to subsection 5(a), the Company shall pay to the Employee, at the time
of such termination, only the compensation and benefits otherwise due and
payable to him under Sections 3 and 4 through the last day of his actual
employment by the Company.


(b)    In the event that the Employee is terminated at any time without "cause",
as defined in subsection 5(a), the Company shall pay to the Employee, at the
time of such termination, the compensation and benefits otherwise due and
payable to him under Sections 3 and 4 through the last day of the then current
term of this Agreement.


(c)    In the event the Employee's employment is terminated at his election
pursuant to subsection 5(c) or due to his death or disability pursuant to 5(b),
the Company shall pay to the Employee, at the time of such termination,  the
Base Salary and applicable benefits otherwise due and payable to him under
Sections 3 and 4 through the last day of the month in which such termination
occurs and for an additional twelve month period.


7.   Employee's Representations and Warranties.  The Employee hereby represents
and warrants to the Company that he has the right to enter into this Agreement,
and his execution, delivery and performance of this Agreement: (a) will not
violate any contract to which the Employee is a party or any applicable law or
regulation nor give rise to any rights in any other person or entity; and (b)
are not subject to the consent of any other person or entity.
 
 
3

--------------------------------------------------------------------------------

 


8.   Confidentiality, Invention and Non-Compete Agreement.  The Employee
confirms his obligation to be bound by the terms of the Confidentiality,
Invention and Non-Compete Agreement attached hereto as Exhibit B, executed as of
3rd day of December 2010.


9.   Offices.     Mr. Bernhardt may conduct the business of the Company from a
variety of locations, including but not limited to those offices of at the
Company Headquarters in Philadelphia or his home office in Malvern, PA.  The
Company shall supply that equipment necessary for full telephone, telefax and
internet access at all these locations and supply a portable computer capable of
remote access while employee travels domestically and internationally on Company
business.


10.   Expenses.  The Company shall be responsible for all travel and business
related expenses of Mr. Bernhardt. Employee shall provide substantiation, in
accordance with IRS regulations, as to all such expenses.  Employee agrees to
reimburse the Company for all unrelated or personal expenses within one month.
The expenditures shall be as prescribed or limited by the Company’s Travel &
Expense policies and procedures; however, for air travel Employee shall be
entitled to fly in business or first class at Employee’s discretion.


11.   Notices.  Any notice or other communication pursuant to this Agreement
shall be in writing and shall be sent by telecopy or by certified or registered
mail addressed to the respective parties as follows:





 
(i) 
If to the Company, to:



HEMISPHERX BIOPHARMA, INC.
One Penn Center
1617 JFK Boulevard, Suite 660
Philadelphia, Pennsylvania 19103
Telecopier No.: (215) 988-1739
Attention: William A. Carter
Chairman and Chief Executive Officer



 
(ii) 
If to the Employee, to:



Charles T. Bernhardt, Chief Financial Officer
HEMISPHERX BIOPHARMA, INC.
One Penn Center
1617 JFK Boulevard, Suite 660
Philadelphia, Pennsylvania 19103
Telecopier No.: (215) 988-1739


or to such other address as the parties shall have designated by notice to the
other parties given in accordance with this section.  Any notice or other
communication shall be deemed to have been duly given if personally delivered or
mailed via registered or certified mail, postage prepaid, return receipt
requested, or, if sent by telecopy, when confirmed.


12.       Survival.  Notwithstanding anything in section 2 hereof to the
contrary, the Confidentiality, Invention and Non-Compete Agreement shall survive
any termination of this Agreement or any termination of the Employee's services.
 
 
4

--------------------------------------------------------------------------------

 


13.       Modification.  No modification or waiver of this Agreement or any
provision hereof shall be binding upon the party against whom enforcement of
such modification or waiver is sought unless it is made in writing and signed by
or on behalf of both parties hereto.


14.       Miscellaneous.


(a)    This Agreement shall be subject to and construed in accordance with the
laws of the Commonwealth of Pennsylvania.


(b)    The waiver by either party of a breach of any provision of this Agreement
by the other party shall not operate and be construed as a waiver or a
continuing waiver by that party of the same or any subsequent breach of any
provision of this Agreement by the other party.


(c)    If any provisions of this Agreement or the application thereof to any
person or circumstance shall be determined by an arbitrator (or panel of
arbitrators) or any court of competent jurisdiction to be invalid or
unenforceable to any extent, the remainder hereof, or the application of such
provision to persons or circumstances other than those as to which it is so
determined to be invalid or unenforceable, shall not - be affected thereby, and
each provision hereof shall be valid and shall be enforced to the fullest extent
permitted by law.


(d)    This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective heirs, executors and administrators,
successors and assigns.


(e)    This Agreement shall not be assignable in whole or in part by either
party, except that the Company may assign this Agreement to and it shall be
binding upon any subsidiary or affiliate of the Company or any person, firm or
corporation with which the Company may be merged or consolidated or which may
acquire all or substantially all of the assets of the Company.


(f)    This Agreement is intended to comply with Section 409A of the Internal
Revenue Code and accompanying Treasury Regulations and guidance and any
ambiguous provision shall be construed and administered in a manner that is
compliant with or exempt from the application of Code section 409A. If any
provision of this Agreement would cause the Employee to incur any additional tax
or interest under Code section 409A, the Company shall, to the extent permitted
under 409A and after consulting with the Employee, reform such provision to
comply with 409A.  The Agreement shall be administered in compliance with
Section 409A of the Internal Revenue Code and regulations issued there under to
the extent they are applicable.


IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto on the
dates set forth next to their signature and this Agreement takes effect on the
date of the last signature.


HEMISPHERX BIOPHARMA, INC.


 
 
By:
    /s/ William A. Carter
 
Dated:
December 2, 2011
   
    Dr. William A. Carter, Chief Executive Officer
       



 

     /s/ Charles T. Bernhardt  
Dated:
December 6, 2011
   
    CHARLES T. BERNHARDT
       

 
 
 
5

--------------------------------------------------------------------------------

 
 